                                                                  SO ORDERED.


                                                                   Dated: November 18, 2019



   1
   2
                                                                  Daniel P. Collins, Bankruptcy Judge
   3                                                              _________________________________

   4                             UNITED STATES BANKRUPTCY COURT
   5                                      DISTRICT OF ARIZONA
   6    In re:                          )                          Chapter 7 Proceedings
                                        )
   7
        BOB ADAMS CLASSIC CARS, LLC, )                         Case No.: 2:19-bk-04481-DPC
   8                                    )
                    Debtor.             )                   Adversary No.: 2:19-ap-00218-DPC
   9                                    )
  10    ROBERT A. MACKENZIE,            )                  UNDER ADVISEMENT ORDER ON
                                        )                   MOTION AND CROSS MOTION
  11                Plaintiff,          )                    FOR SUMMARY JUDGMENT
                                        )
  12                   v.               )                      [NOT FOR PUBLICATION]
  13                                    )
        ROBERT S. ADAMS, JR. and KAREN )
  14    R. ADAMS; ROBERT S. ADAMS, III; )
        CLASSIC CAR INVESTMENTS,        )
  15                                    )
        LCC,
  16                                    )
                   Defendants.          )
  17                                    )
  18             Before this Court is Plaintiff, Robert A. Mackenzie’s (“Plaintiff”) Motion for Partial
  19   Summary Judgment (“Motion”), Defendants’, Robert and Karen Adams’ (“Defendants”)
  20   Response and Cross Motion for Summary Judgment (“Response”), and Plaintiff’s Reply in
  21   Support of Motion for Partial Summary Judgment (“Reply”).
  22             After reviewing the parties’ briefs and hearing oral argument on the issue, this Court
  23   denies Plaintiff’s Motion and Defendant’s Cross Motion.
  24
  25     I.      BACKGROUND
  26             On May 4, 2017, Masiyoshi Elliot Yamada (“Yamada”) was awarded a judgment against
  27   Bob Adams Classic Cars, LLC (“BACC”) in the amount of $43,000. On January 3, 2017,
  28   (“Transfer Date”), BACC transferred $42,000 of funds (“Transfer”) to the personal account of




Case 2:19-ap-00218-DPC          Doc 37 Filed 11/18/19 Entered 11/18/19 09:20:42               Desc
                                 Main Document    Page 1 of 6
   1   Robert S. Adams, Jr. On November 16, 2018, Mr. Yamada filed case No. CV2018-014243
   2   (“State Court Case”) in the Arizona Superior Court, County of Maricopa (“State Court”) for
   3   fraudulent conveyance. On April 16, 2019, BACC filed for Chapter 7 Bankruptcy. On June 18,
   4   2019, the State Court case was removed to this Court.
   5
   6       II.    JURISIDICTION
   7              Plaintiff removed the State Court Case to the United States Bankruptcy Court for the
   8   District of Arizona. Pursuant to 28 U.S.C. § 1334(b), the District Court has original jurisdiction
   9   of all civil proceedings arising under or arising in or related to cases under Title 11. Pursuant to
  10   28 U.S.C. § 1452(a), a party may remove any cause of action in a civil action to the District Court
  11   for the district where such civil action is pending, if such District Court has jurisdiction of the
  12   cause of action under Section 1332 of this title. Pursuant to General Order 01-15, the District
  13   Court has referred all cases and proceedings under Title 11 or arising in or related to a case under
  14   Title 11 to the Bankruptcy Court for this district. This proceeding having been appropriately
  15   removed. This matter being a core proceeding, this Court has jurisdiction to enter a final judgment
  16   determining whether the Transfer was fraudulent. 28 U.S.C. § 157(b)(2)(H).
  17
  18   III.       ISSUE
  19              Whether Plaintiff or Defendants are entitled to summary judgment under A.R.S. §§ 1004
  20   and/or 1005.
  21
  22   IV.        ANALYSIS
  23              Summary judgment is appropriate only if “the movant shows that there is no genuine issue
  24   as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.
  25   56(a). 1 An issue is “genuine” only if there is an evidentiary basis on which a reasonable fact
  26   finder could find in favor of the non-moving party. In re Marciano, 459 B.R. 27, 51 (9th Cir.
  27   B.A.P. 2011) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). A dispute is
  28
       1
           Fed. R. Bankr. P. 7056 provides that Rule 56 of Fed. R. Civ. P. applies in adversary proceedings.



Case 2:19-ap-00218-DPC               Doc 37 Filed 11/18/19 Entered 11/18/19 09:20:42                           Desc
                                      Main Document    Page 2 of 6
   1   “material” only if it could affect the outcome of the suit under governing law. Id. at 52. At the
   2   summary judgment stage, the court does not weigh the evidence or determine the truth of the
   3   matter but determines whether there is a genuine issue for trial. Id.
   4              Under 11 U.S.C. § 544(b), a trustee is permitted to stand in the shoes of a creditor to assert
   5   any state law claims that a creditor may have. In this adversary proceeding, Plaintiff relies on
   6   A.R.S. §§ 44-1004 and 44-1005. A.R.S. § 44-1004 provides, in relevant part:
   7              A transfer made…by a debtor is fraudulent as to a creditor, whether the creditor’s
                  claim arose before or after the transfer was made or the obligation was incurred, if
   8              the debtor made the transfer or incurred the obligation under any of the following:
   9                     1. With actual intent to hinder, delay or defraud any creditor of the debtor.

  10   A.R.S. § 44-1004.
  11   A.R.S. § 44-1004(B) codifies a nonexclusive list of badges of fraud. Courts have found that a
  12   finding of one or two badges of fraud may be sufficient to prove fraudulent transfer. Cashion Gin
  13   Co. v. Kulikov, 1 Ariz.App. 90, 97 (1965).
  14              A.R.S. § 44-1005 provides in relevant part:
  15              A transfer made or obligation incurred by a debtor is fraudulent as to a creditor
                  whose claim arose before the transfer was made or the obligation was incurred if
  16              the debtor made the transfer or incurred the obligation without receiving a
                  reasonably equivalent value in exchange for the transfer or obligation and the
  17              debtor was insolvent at that time or the debtor became insolvent as a result of the
  18              transfer or obligation.

  19   A.R.S. § 44-1005.
  20   Constructive fraud under this statute requires both insolvency and a transfer not for reasonably
  21   equivalent value. Hullett v. Cousin, 204 Ariz. 292 (2003). Payment to post-transfer creditors in
  22   no way “remediates” the harm to unpaid pre-transfer creditors caused by debtor’s transfer. In re
  23   Strasser, 303 B.R. 841, at 847 (Bankr. Ariz. 2004).
  24              Plaintiff argues that the Transfer from BACC to Robert S. Adams Jr. was a fraudulent
  25   transfer under either A.R.S. § 44-1004 or A.R.S. § 44-1005. Defendants contend that the Transfer
  26   was properly made to benefit BACC’s creditor, Jim Pupillo (“Pupillo”), and subsequently paid to
  27   Pupillo after the sale of a 1965 Lincoln. 2
  28
       2
           DE 28, at page 7, paragraph 2. “DE” references a docket entry in this adversary proceeding 2:19-ap-00218-DPC.



Case 2:19-ap-00218-DPC              Doc 37 Filed 11/18/19 Entered 11/18/19 09:20:42                         Desc
                                     Main Document    Page 3 of 6
   1           A. ANALYSIS UNDER A.R.S § 44-1004
   2           The parties do not dispute that on January 3, 2017, BACC transferred funds of $42,000 to
   3   Robert S. Adams, Jr. 3
   4           The parties dispute whether Plaintiff has presented uncontroverted evidence of the
   5   requisite intent to hinder, delay or defraud creditors of BACC under A.R.S. § 44-1004(A)(1).
   6   Plaintiff relies on Robert S. Adams Jr.’s testimony that he wanted to “protect” the funds from
   7   “you people running and grabbing the money out of my account” as undisputed evidence of his
   8   requisite intent. 4 Defendants dispute that this testimony demonstrates the requisite intent under
   9   A.R.S. § 44-1004 and argues that the Transfer was to benefit a creditor of BACC. 5 The Court
  10   cannot determine whether Defendants had the actual intent to hinder, delay or defraud creditors
  11   based on this testimony from a deposition transcript. Whether Defendants intended to hinder,
  12   delay or defraud creditors is a material fact that is reasonably disputed. This Court will need to
  13   evaluate the credibility and veracity of Robert S. Adams Jr.’s testimony at trial.
  14           The badges of fraud that have been codified under A.R.S. § 44-1004(B) and which are
  15   undisputed as follows: (i) the Transfer was to an insider; 6 (ii) prior to the Transfer, BACC had
  16   been sued or threatened with suit; 7 (iii) the Transfer was substantially all of BACC’s assets; 8 (iv)
  17   BACC removed or concealed assets by transferring the funds out of BACC’s bank account; 9 (v)
  18   BACC was insolvent as of December 2016. 10
  19           Defendants do not dispute the “badges of fraud” articulated by Plaintiffs but argue that
  20   Debtor received reasonably equivalent value in exchange for the transfer because the obligation
  21   to Pupillo was satisfied. Defendants suggest that fraudulent intent did not exist where the Transfer
  22   was made so Pupillo could eventually be paid what BACC owed him. Whether an obligation was
  23   owed to Pupillo and, if so, when that obligation was incurred are disputed material facts that need
  24   to be determined at trial.
  25   3
         DE 19, at page 4, paragraph 20 and DE 28, at page 5, paragraph 20.
       4
         DE 19, at page 5, paragraph 25 and DE 28, at page 6, paragraph 25.
  26   5
         DE 28, at page 5, paragraph 24.
       6
         DE 19, at page 4, paragraph 23 and DE 28, at page 5, paragraph 23.
  27   7
         DE 19, at page 2, paragraphs 1-3, and DE 28, at page 2, paragraphs 1-3.
       8
         DE 19, at page 3, paragraphs 14-15 and 17-19, and DE 28, at page 4, paragraphs 14-15 and 17-19.
  28   9
         DE 19, at page 4, paragraphs 21-23 and DE 28, at page 5, paragraphs 21-23.
       10
          DE 19, at page 4, paragraph 17 and DE 28, at page 4, paragraph 17.



Case 2:19-ap-00218-DPC            Doc 37 Filed 11/18/19 Entered 11/18/19 09:20:42                          Desc
                                   Main Document    Page 4 of 6
   1           While a number of the badges of fraud undisputedly exist, the Court cannot find that these
   2   undisputed badges of fraud confirm Defendants’ fraudulent intent. Rather, the court will consider
   3   all the badges of fraud in the context of the evidence presented by Plaintiff and Defendants to
   4   determine if the requisite intent existed under § 44-1004.
   5
   6           B. ANALYSIS UNDER A.R.S. § 44-1005
   7           It is undisputed that Yamada’s claim arose before the transfer was made or the obligation
   8   was incurred and that the Debtor was insolvent at the time of the transfer. 11 Defendants provide
   9   evidence, based on the Declaration of Pupillo,12 that the Transfer was for value, and therefore not
  10   fraudulent under A.R.S. § 44-1005.
  11           A material dispute still exists as to whether Debtor received reasonably equivalent value
  12   in exchange for the Transfer. Defendant’s primary evidence rests in the statements made by
  13   Pupillo.13 Defendants claim that BACC owed Pupillo $42,000 for his investment in a 1965
  14   Lincoln and had an obligation to pay Pupillo when the 1965 Lincoln was sold by BACC.14
  15   Defendants argue that Robert S. Adams, Jr. subsequently paid $42,000 to Pupillo. 15 The evidence
  16   that Defendants put forth to argue that the Transfer is of reasonably equivalent value is rooted in
  17   the Declarations of Pupillo and Robert S. Adams Jr. 16 Both the timing of the payments to Pupillo
  18   and whether Debtor ever did in fact incur an obligation to Mr. Pupillo are disputed.
  19           The parties do not dispute whether the funds were ever property of BACC. 17
  20           The court must determine whether BACC owed an obligation to Pupillo and, if so, when
  21   that obligation was incurred and whether BACC obtained reasonably equivalent value in
  22   connection with the Transfer.
  23
  24
  25
       11
          DE 19, at page 5, paragraph 25 and DE 28, at page 6, paragraph 25.
  26   12
          DE 28, at pages 13-14.
       13
          Id.
  27   14
          Id., at page 7, paragraphs 2-3.
       15
          Id., at paragraph 4.
  28   16
          Id. 28, at pages 13-14.
       17
          DE 19 at page 4, paragraph 21 and DE 28 at page 5, paragraph 21.



Case 2:19-ap-00218-DPC            Doc 37 Filed 11/18/19 Entered 11/18/19 09:20:42             Desc
                                   Main Document    Page 5 of 6
   1    V.         CONCLUSION
   2               It is undisputed that the Debtor was insolvent at the time of the transfer and that Yamada
   3   was a pre-existing creditor of BACC. Several material facts remain at issue in this case for trial.
   4   The parties genuinely dispute whether Defendants had the requisite actual intent to hinder, delay
   5   or defraud creditors on the Transfer Date. The parties reasonably dispute whether the existence
   6   of several badges of fraud, codified under A.R.S. § 44-1004(B), demonstrate that Defendants had
   7   the requisite intent under § 44-1004. Also, the parties reasonably dispute whether Pupillo held
   8   any interest in the 1965 Lincoln or its proceeds, and whether there was any obligation by BACC
   9   to Pupillo prior to the Transfer. Finally, the parties dispute whether the BACC received
  10   reasonably equivalent value for the transfer. These material disputed facts all must be determined
  11   at trial.
  12               Based upon the foregoing, IT IS HEREBY
  13               ORDERED that Plaintiff’s motion for summary judgment and Defendant’s cross motion
  14   for summary judgment on the Fraudulent Transfer Claim are DENIED. The Court does, however,
  15   grant partial summary judgment on the undisputed facts noted in this Order.
  16               DATED AND SIGNED
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28




Case 2:19-ap-00218-DPC             Doc 37 Filed 11/18/19 Entered 11/18/19 09:20:42               Desc
                                    Main Document    Page 6 of 6
